DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-6, 8-14, 17-20, 24, and 27-29 have been cancelled.  Claims 21-23, 25, 26, and  30-39 have been withdrawn.  Claims 1, 7, and 16 have been amended.
Claims 1, 2, 7, 15, and 16 are under examination.

All rejections/objections pertaining to claims 3, 6, and 10 are moot because the claims were cancelled with the reply filed on 8/25/2022.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph is withdrawn in response to the amendment to delete the recitation "other endocrine cells” from the claim.
	The rejection of claims 1, 7, 10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. (JBC, 2015, 290: 16142-16156; cited on the IDS filed on 10/17/2019) is withdrawn in response to the amendment introducing the recitation “SNAP tag” in claim 1.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (JBC, 2015, 290: 16142-16156), in view of both Brown et al. (Diabetes, 2000. 49: 383-391) and Qian et al. (Anal. Chem., 2000, 72: 711-717).
	Tremblay et al. teach a non-naturally occurring nucleic acid encoding a fusion protein comprising synaptotagmin I (Syt1) which is fused to an HA tag; the non-naturally occurring nucleic acid is used to express the fusion protein in HEK293 cells for monitoring trafficking to the plasma membrane; the fusion protein localizes to the membrane of secretory vesicles and, upon secretion of the secretory vesicles, the HA tag is detectable on the cell surface in the absence of cell permeabilization (claims 1 and 15) (see p. 16144, Fig. 1; p. 16145, column 1).  Since it is expressed in HEK293 cells, the non-naturally occurring nucleic acid comprises an operably-linked regulatory sequence (claim 7).  
Tremblay et al. do not teach that the Syt1 fusion protein comprises a SNAP tag (claim 1).  However, Tremblay et al. teach that SNAP tags could be used instead of the HA tag to follow trafficking to the plasma membrane by labeling the SNAP tags with cell-impermeable fluorescent markers (claims 1 and 2) (see p. 16143, column 2, third paragraph; paragraph bridging p. 16143 and 16144; p. 16144).  One of skill in the art would have found obvious to replace the HA tag with a SNAP tag to achieve the predictable result of obtaining a non-naturally occurring nucleic acid for monitoring trafficking to the plasma membrane.
	Tremblay et al. do not teach [Symbol font/0x62]-cells (claim 16).  However, Tremblay et al. teach that synaptotagmins are involved in exocytosis (see p. 16142, paragraph bridging columns 1 and 2).  Brown et al. teach that synaptotagmin III (Syt3) is involved in insulin exocytosis from beta-cells (see Abstract; p. 383; p. 390, column 1, last paragraph).  
Qian et al. teach that cell-impermeable markers are useful for monitoring stimulus-induced insulin secretion from [Symbol font/0x62]-cells, which is of great interest due to the importance of defective insulin secretion in type II diabetes; while Qian et al. teach monitoring by measuring Zn2+ efflux, Qian et al. teach that other fluorogenic reactions could be used to monitor insulin secretion (see p. 711; 717, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify Tremblay et al. by replacing Syt1 with Syt3 to achieve the predictable result of obtaining a nucleic acid encoding a fusion protein suitable for monitoring insulin secretion.  One of skill in the art would have also found obvious to introduce the nucleic acid in [Symbol font/0x62]-cells to achieve the predictable result of obtaining a composition for monitoring stimulus-induced insulin secretion.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The applicant argues that Tremblay teaches that the SNAP tag was not detected using a cell-impermeable marker.
	This is not found persuasive because the teachings indicated by the applicant only pertain to ESyts, which are not capable of inserting into the plasma membrane.  However, the rejection is based on Syt1 and Tremblay provides evidence that Syt1-HA fusion inserts into the plasma membrane such that the HA tag is detected on the cell surface in the absence of permeabilization (see Fig. 1; p. 16145, column 1).  Replacing HA with a SNAP tag would not change this.
	For these reasons, the arguments of lack of motivation and reasonable expectation of success are not found persuasive.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633